Title: From James Madison to Speaker of the House of Representatives, 10 December 1807
From: Madison, James
To: Speaker of the House of Representatives



Department of State, Decr. 10. 1807.

The Secretary of State, to whom was referred by the House of Representatives, on the 26th. of Feby last, the message of the President, transmitting a Memorial of the French Minister, on the subject of the claim of Amelie Eugenie de Beaumarchais; with instructions to report thereon, now reports;
That having in pursuance of the Report of the Committee of claims on which the referrence was founded, consulted the Attorney General, on the question whether a sum of one million of livres received June 10th. 1776, by Mr. de Beaumarchais from the French Government, ought to be regarded as a legal payment of so much in behalf of the United States, which question formed the principal difficulty in settling the accounts of Mr. Beaumarchais with the United States, he has received, in answer, the examination and opinion hereto annexed, and which contain the view of the subject, which he begs leave to lay before the House.  Respectfully submitted

James Madison.

